Latimer, Judge
(concurring in the result) :
I concur in the result.
I would concur outright were it not for the fact that I believe that knowledge of involvement is an  essential element of the offense of leaving the scene of an accident. For a detailed statement of my views on that subject, see my separate concurring opinion in United States v. Eagleson, 3 USCMA 685, 14 CMB 108, decided this date. In the present case accused judicially admitted that he knew he was involved in a collision; that he stopped; that he attempted to get out of the car, but the door handle broke off; that he turned down the window; that he looked to the rear to determine the nature of the object he had collided with; and that, seeing nothing, he drove on. That testimony effectively eliminated any possibility that knowledge was an issue in this case, and accused is not in a position to contend that the law officer erred, or that he, the accused, suffered any prejudice.